OPINION
DAVIS, Commissioner.
This is an appeal from a conviction for robbery by assault. The appellant, after being duly admonished, entered a plea of guilty before the court and punishment was assessed at fifty years.
Appellant’s counsel points out that this appeal is prompted by appellant’s contention that the sentence was not just or fair.
A teller at the MacGregor Park National Bank, in Houston, on May 6, 1970, Mrs. Vivian Gremillion, testified that appellant came to the bank on said date dressed as a woman and told her: “I want you to know I am no woman, and I have a gun.” Mrs. Gremillion further testified that appellant asked for “all of my twenty’s and hundred’s” and that she gave appellant a little over four thousand dollars.
The penalty range for robbery by assault, under Art. 1408, Vernon’s Ann.P.C., is by punishment in the penitentiary for life or for any term of years not less than five. The sentence imposed on appellant was well within the limits authorized by law and is not so excessive, cruel, and unusual as to violate constitutional protection. Sills v. State, Tex.Cr.App., 472 S.W.2d 119; Darden v. State, Tex.Cr.App., 430 S.W.2d 494; Lambright v. State, Tex.Cr.App., 318 S.W. 2d 654. No error is shown.
The judgment is affirmed.
Opinion approved by the court.